DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “a structure of the blocking plug” in lines 26-27, but it is not clear if this recitation is the same as, related to, or different from “a structure of the blocking plug” of claim 1, lines 23-24.  If they are the same, “a structure of the blocking plug” in lines 26-27 should be “the structure of the blocking plug also”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other. 
Claim 1 recites “a left and right double annular structure” in line 27, but it is not clear what this recitation means.  For example, are there two structures (a left double annular structure and a right double annular structure)?  What is a right double annular structure or a left double annular structure?  The specification and drawings do not elaborate on the meaning of these structures and the plain meaning of the terms create confusion since annular structures are not usually thought of as having a left or right. Clarification is required.

Claim 1 recites “a size and a shape of the middle plug body of the blocking plug” in lines 28-29, but it is not clear if the recitation is referring to “a diameter of a middle plug body” of claim 1, line 26.  A diameter conveys a size and shape such that it is not clear if “a size and a shape” is referring to the diameter or some other aspect of the middle plug body.  Clarification is required.
Claim 1 recites “a second inner-outer embedding connection structure is formed between the blocking plug and an inner wall of the tube cover body” in lines 29-31, but it is not clear if this connection structure is the same as, related to, or different from “a placing slot for placing the blocking plug is disposed between the top of the tube cover body and a bottom of the tube cover body; a diameter of an inner wall at a top of the placing slot is smaller than a diameter of an inner wall at a bottom of the placing slot…the placing slot is matched with a size and a shape of the middle plug body of the blocking plug” of claim 1, lines 20-29.  The recitation of claim 1, line 20-29 is an inner-outer embedding connection structure formed between the blocking plug and an inner wall of the tube cover body, which suggests that they are the same.  However, the use of the indefinite article “a” in the recitation “a second inner-outer embedding connection structure is formed between the blocking plug and an inner wall of the tube cover body” in lines 29-31 suggests that they are different.  The relationship between the two recitations should be made clear.
Claims 2-10 are rejected by virtue of their dependence from claim 1.

Claim 2 recites “the first anti-slip structure of a surface of the liquid collector” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a first anti-slip structure” of claim 1, line 5.  The use of “the” in claim 2 suggests that they are the same, but claim 1 does not refer to the first anti-slip structure being “of a surface of the liquid collector” which suggests that they are different. This ambiguity renders claim 2 indefinite.
Claim 2 recite “the second dot structure forms Braille” in lines 4-5, but it is not clear if this recitation requires that the recitation “the first anti-slip structure of a surface of the liquid collector is a stripe structure or a second dot structure” must be interpreted to mean “the first anti-slip structure of a surface of the liquid collector is…a second dot structure.”  If it does, then it is not clear why the alternative “a stripe structure” is recited at all in claim 2.  If it does not, it is not clear what the recitation “the second dot structure forms Braille” is meant convey if the second dot structure is not part of the claimed invention.  This confusion renders claim 2 indefinite.
Claim 3 recites “wherein the liquid collector and the guide tube are integrated, or the liquid collector and the guide tube are fixedly connected in a splitting manner; and the liquid collector is allowed to be used separately” in lines 1-4, but it is not clear what the claim requires. Does claim 3 mean: 
	(1) the liquid collector and the guide tube are integrated, or 

Does claim 3 mean:
(1) the liquid collector and the guide tube are integrated and the liquid collector is allowed to be used separately, or
(2) the liquid collector and the guide tube are fixedly connected in a splitting manner and the liquid collector is allowed to be used separately
Clarification is required.
Claim 3 recites “the liquid collector is allowed to be used separately” in lines 3-4, but it is not clear from what the liquid collector is allowed to be used separately from.  Clarification is required.
Claim 4 recites “a number of the flowing gas hole is one or more, and a number of the first flowing liquid hole or the second flowing liquid hole is one or more; a number of the gas channel is one or more, and a number of the liquid channel is one or more; a number of the outer annular structure is one or more” in lines 4-7 which is so grammatically awkward that its meaning is not clear.  For example, the flowing gas hole, the first flowing liquid hole, the second flowing liquid hole, the gas channel, the liquid channel, and the outer annular structure are all singular items.  A number of a singular item is one and cannot, by definition, be a plurality.  The use of the expression “or more” is then a contradiction to the listing of singular items.  This contradiction renders claim 4 indefinite.  Also, the claim limitations up to this point present these recitations of the flowing gas hole, the first flowing liquid hole, the second flowing liquid hole, the gas channel, the liquid channel, and the outer annular structure as singular and not plural, which either presents a contradiction, rendering claim 4 indefinite, or presents an issue as to 
Claim 5 recite “the dot structure forms Braille” in line 9, but it is not clear if this recitation requires that the recitation “the second anti- slip structure is a stripe structure or a dot structure” must be interpreted to mean “the second anti- slip structure is…a dot structure.”  If it does, then it is not clear why the alternative “a stripe structure” is recited at all in claim 5.  If it does not, it is not clear what the recitation “the dot structure forms Braille” is meant convey if the second dot structure is not part of the claimed invention.  This confusion renders claim 5 indefinite.
Claim 6 recites: “wherein the tube cover body has a hollow cylindrical structure or a hollow elliptical structure; the top of the tube cover body is provided with a tube plug; the tube cover body and the tube plug are integrated, or the tube cover body and the tube plug are fixedly connected in a splitting manner; one or more tube cover channels are disposed between an inner wall at the bottom of the tube cover body and the placing slot; one or more annular grooves are disposed between the inner wall at the top of the tube cover body and the placing slot; one or and the one or more annular grooves, the one or more transverse grooves and the one or more elongated grooves connect to each other” in lines 1-12, but it is not clear what the alternatives are with respect to the conjunction “or”  in line 4 and if the “and” in line 10 means the limitation following it is supposed to be coupled to each of the alternatives or just the last listed one.  Clarification is required.
Claim 7 recites “the blocking plug comprises a rubber plug” in lines 5-6, but it is not clear if this rubber plug is an additional component of the blocking plug or not. The specification seems to suggest that the rubber plug is not a component in addition to the claimed three-layer structure of the blocking plug comprising an upper plug body, a lower plug body, and a middle plug body of claim 1, but the recitation of claim 7 suggests that it is.  This contradiction between the language of claim 7 and the specification creates confusion as to the meaning of the recitation the blocking plug comprises a rubber plug”.  Thus, in light of the specification, this recitation of claim 7 is indefinite.
Claim 8 recites “when the liquid collector, the guide tube and the liquid collection tube are used in combination, the needle-shaped structure of the guide tube penetrates the blocking plug of the collection tube cover to enter the collection tube body; after an inner-outer embedding connection between the outer annular structure of the guide tube and the inner wall at the top of the tube cover body of the liquid collection tube is completed, a liquid and an air are in a flowing state; in the flowing state, the liquid first flows into the liquid collector, and then the liquid flows into the liquid collection tube via the guide tube, and the air in the liquid collection tube flows out of the liquid collection tube via the guide tube” in lines 2-9 are action steps.  A In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 8 recite “an inner-outer embedding connection between the outer annular structure of the guide tube and the inner wall at the top of the tube cover body of the liquid collection tube” in lines 4-6, but it is not clear if this recitation is the same as, related to, or different from “a first inner-outer embedding connection structure is formed between an inner wall at a top of the tube cover body and the outer annular structure of the guide tube” of claim 1, lines 18-20. If they are the same, the recitation of claim 8 should be “the first inner-outer embedding connection structure formed between the inner wall at the top of the tube cover body and the outer annular structure of the guide tube”.  If they are different, their relationship should be made clear.
Claim 9 recite “an ambient” in line 10 while claim 10 recites “the ambient” in line 3 and in line 5.  It is not clear what “an ambient” means. The ambient what?  Clarification is required.
Claim 10 is rejected by virtue of its dependence from claim 9.
Claim 10 recites “wherein the air flowing path is formed by connected annular grooves, elongated grooves and transverse grooves” in lines 5-6, but it not clear upon what structure these grooves are formed.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108542431 (Shanghai Chen Zhe Industrial), in view of GB 2218338 (Chifuyu), and further in view of U.S. Patent No. 3,923,040 (Beach), and further in view of U.S. Patent No. 5,681,742 (MersKelly).
Shanghai Chen Zhe Industrial teaches a liquid collection device, comprising a liquid collector (the element 10 of Shanghai Chen Zhe Industrial), a guide tube (the elements 10-1 and 6 of Shanghai Chen Zhe Industrial) and a liquid collection tube (the elements 5 and 2 of Shanghai Chen Zhe Industrial); 
wherein the liquid collector is shaped as a circular opening (the circular opening of element 10 of Shanghai Chen Zhe Industrial), and comprises a first flowing liquid hole (the hole of the element10 at the junction of the element 10 and the element 10-1 of Shanghai Chen Zhe Industrial) and a first anti-slip structure (the element 10-2 of Shanghai Chen Zhe Industrial);
the guide tube (the elements 10-1 and 6 of Shanghai Chen Zhe Industrial) comprises two ends, 
wherein a first end of the two ends of the guide tube connects to the liquid collector (the element 10 of Shanghai Chen Zhe Industrial), 
a second end of the two ends of the guide tube is in a needle-shaped structure (the element 6 of Shanghai Chen Zhe Industrial), and
the second end of the two ends of the guide tube connects to the liquid collection tube (the elements 5 and 2 of Shanghai Chen Zhe Industrial); 

the guide tube is provided with a second flowing liquid hole (the flowing liquid hole in element 6 of Shanghai Chen Zhe Industrial) and a flowing gas hole (the flowing gas hole in element 6 of Shanghai Chen Zhe Industrial); 
a liquid channel (the liquid channel in element 6 in FIGS. 7(A)-7(d) of Shanghai Chen Zhe Industrial) and a gas channel (the element 6-2 of Shanghai Chen Zhe Industrial) are disposed in a tube body of the guide tube (FIGS. 7(A)-7(d) of Shanghai Chen Zhe Industrial); 
the liquid channel connects to the second flowing liquid hole (FIGS. 2 and 7(A)-7(d) of Shanghai Chen Zhe Industrial), 
wherein the second flowing liquid hole of the guide tube connects to the first flowing liquid hole of the liquid collector (FIG. 2 of Shanghai Chen Zhe Industrial); 
the gas channel connects to the flowing gas hole (FIGS. 7(A)-7(d) of Shanghai Chen Zhe Industrial).
The element 10 of Shanghai Chen Zhe Industrial does not have a first anti-slip structure.  Chifuyu teaches the use of ribs 3 so as to provide a grip to the user (page 2 of Chifuyu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ribs 2 of Chifuyu on the element 10 of Shanghai Chen Zhe Industrial so as to provide grip to the user. 
The element 2 of Shanghai Chen Zhe Industrial does not have scale lines.  Beach discloses that a surface of the collection tube body is provided with scale lines (FIGS. 1, 1A, 1B, and 2 of Beach).  It would have been obvious to one of ordinary skill in the art before the 
Shanghai Chen Zhe Industrial teaches that the element 5 is connected to the element 2 by abutting flanges at the interface of the elements 5 and 2 (FIG. 3 of Shanghai Chen Zhe Industrial).  MersKelly teaches that such an element can be captured in a slot of a tapered tube using annular flange (FIGS. 1-2 of MersKelly).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the slot of a tapered tube and annular flange of MersKelly as the connection between the element 5 and 2 of Shanghai Chen Zhe Industrial since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a more secure connection.
With respect to claim 1, the combination teaches or suggests a liquid collection device, comprising a liquid collector (the element 10 of Shanghai Chen Zhe Industrial), a guide tube (the elements 10-1 and 6 of Shanghai Chen Zhe Industrial) and a liquid collection tube (the elements 5 and 2 of Shanghai Chen Zhe Industrial); 
wherein the liquid collector is shaped as a circular opening (the circular opening of element 10 of Shanghai Chen Zhe Industrial), and comprises a first flowing liquid hole (the hole of the element10 at the junction of the element 10 and the element 10-1 of Shanghai Chen Zhe Industrial) and a first anti-slip structure (the grip 2 suggested by Chifuyu);
the guide tube (the elements 10-1 and 6 of Shanghai Chen Zhe Industrial) comprises two ends, 
wherein a first end of the two ends of the guide tube connects to the liquid collector (the element 10 of Shanghai Chen Zhe Industrial), 

the second end of the two ends of the guide tube connects to the liquid collection tube (the elements 5 and 2 of Shanghai Chen Zhe Industrial); 
the guide tube is provided with an outer annular structure (the body 6-1 of Shanghai Chen Zhe Industrial); 
the guide tube is provided with a second flowing liquid hole (the flowing liquid hole in element 6 of Shanghai Chen Zhe Industrial) and a flowing gas hole (the flowing gas hole in element 6 of Shanghai Chen Zhe Industrial); 
a liquid channel (the liquid channel in element 6 in FIGS. 7(A)-7(d) of Shanghai Chen Zhe Industrial) and a gas channel (the element 6-2 of Shanghai Chen Zhe Industrial) are disposed in a tube body of the guide tube (FIGS. 7(A)-7(d) of Shanghai Chen Zhe Industrial); 
the liquid channel connects to the second flowing liquid hole (FIGS. 2 and 7(A)-7(d) of Shanghai Chen Zhe Industrial), 
wherein the second flowing liquid hole of the guide tube connects to the first flowing liquid hole of the liquid collector (FIG. 2 of Shanghai Chen Zhe Industrial); 
the gas channel connects to the flowing gas hole (FIGS. 7(A)-7(d) of Shanghai Chen Zhe Industrial); and
the liquid collection tube comprises a collection tube body and a collection tube cover (the elements 5 and 2 of Shanghai Chen Zhe Industrial as modified by MersKelly); 

a surface of the collection tube body is provided with scale lines (the scale lines of Beach); 
the collection tube cover comprises a tube cover body (the tapered end suggested by MersKelly) and a blocking plug (the modified element 5 of Shanghai Chen Zhe Industrial); 
a first inner-outer embedding connection structure is formed between an inner wall at a top of the tube cover body and the outer annular structure of the guide tube (see FIG. 1 of Shanghai Chen Zhe Industrial with the tapered end suggested by MersKelly); 
a placing slot for placing the blocking plug is disposed between the top of the tube cover body and a bottom of the tube cover body (the slot suggested by MersKelly); 
a diameter of an inner wall at a top of the placing slot is smaller than a diameter of an inner wall at a bottom of the placing slot (the slot suggested by MersKelly); 
a structure of the blocking plug is a three-layer structure (the three-layered structure of the element 5 suggested by MersKelly); 
a diameter of an upper plug body is smaller than a diameter of a lower plug body (the diameters (into which the annular lips 20, 22 of MersKelly are inserted) are different; the terms “upper” and “lower” are relative depending upon the orientation of the device), and 
the diameter of the upper plug body and the diameter of the lower plug body are smaller than a diameter of a middle plug body (the diameters (into which the annular lips 
a structure of the blocking plug forms a left and right double annular structure with the upper plug body and the middle plug body in arc structures (the connection between element 5 and the tube 2 of Shanghai Chen Zhe Industrial as modified by MersKelly have rounded structures); 
the placing slot is matched with a size and a shape of the middle plug body of the blocking plug (the connection suggested by MersKelly as seen in FIGS. 1-2 of MersKelly); and 
a second inner-outer embedding connection structure is formed between the blocking plug and an inner wall of the tube cover body (the connection between element 5 and the tube 2 of Shanghai Chen Zhe Industrial as modified by MersKelly have rounded structures).
With respect to claim 3, the combination teaches or suggest that the liquid collector and the guide tube are integrated (the elements 10 and 10-1 of Shanghai Chen Zhe Industrial are integrated), or the liquid collector and the guide tube are fixedly connected in a splitting manner; and the liquid collector is allowed to be used separately (the element 10 is used (and element 10-1 will not be used) when the amount of liquid collected is small).
With respect to claim 6, the combination teaches or suggests that the tube cover body has a hollow cylindrical structure or a hollow elliptical structure (the tapered end suggested by MersKelly); the top of the tube cover body is provided with a tube plug (the element 5-3 of Shanghai Chen Zhe Industrial); the tube cover body and the tube plug are integrated (the element 5-3 of Shanghai Chen Zhe Industrial is integrated with the rest of the element 5 of Shanghai 
With respect to claim 7, the combination teaches or suggest that the upper plug body and the middle plug body of the blocking plug are tightly combined with the tube cover body, and the diameter of the lower plug body of the blocking plug is matched with an inner diameter of a tube port of the collection tube body; the blocking plug forms a one-layer or dual-layer hollow annular structure; and the blocking plug comprises a rubber plug (the element 5 modified by MersKelly is made of rubber; abstract of Shanghai Chen Zhe Industrial).
With respect to claim 8, the combination teaches or suggest that, when the liquid collector, the guide tube and the liquid collection tube are used in combination, the needle-shaped structure of the guide tube penetrates the blocking plug of the collection tube cover to enter the collection tube body; after an inner-outer embedding connection between the outer annular structure of the guide tube and the inner wall at the top of the tube cover body of the liquid collection tube is completed, a liquid and an air are in a flowing state; in the flowing state, the liquid first flows into the liquid collector, and then the liquid flows into the liquid collection tube via the guide tube, and the air in the liquid collection tube flows out of the liquid collection tube via the guide tube (see FIG. 2 and page 3 of the English translation of Shanghai Chen Zhe Industrial).
With respect to claim 9, the combination teaches or suggests that the flowing state comprises a liquid flowing state and an air flowing state; the liquid flowing state comprises a first state, wherein in-the first state, the liquid flows into the first flowing liquid hole of the liquid collector, then the liquid flows out of the second flowing liquid hole of the guide tube via the liquid channel, and finally the liquid flows into the liquid collection tube; and the air flowing 
With respect to claim 10, the combination teaches or suggests that in the air flowing state, the air in the liquid collection tube flows out of the flowing gas hole and then the air directly flows into the ambient; alternatively, in the air flowing state, the air in the liquid collection tube flows out of the flowing gas hole, and then the air flows into the ambient via an air flowing path, wherein the air flowing path is formed by connected annular grooves, elongated grooves and transverse grooves (see FIG. 2 and page 3 of the English translation of Shanghai Chen Zhe Industrial).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shanghai Chen Zhe Industrial, in view of Chifuyu, and further in view of Beach, and further in view of MersKelly, and further in view of U.S. Patent No. 3,137,010 (Ross).
Rose teaches the use of a filter 30 so as to contain undesirable specimens (col. 2 and FIG. 6 of Ross).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave filter 30 of Ross in the element 10 of Shanghai Chen Zhe Industrial so as to contain undesirable specimens.
With respect to claim 2, the combination teaches or suggests that the liquid collector comprises at least one first flowing liquid hole (the hole of the element 10 at the junction of the element 10 and the element 10-1 of Shanghai Chen Zhe Industrial); a concave surface of the liquid collector is a mesh structure or a first dot structure (the filter suggested by Ross); and the .

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 4, the prior art does not teach or suggest “wherein the guide tube is connected to a variable connection position of the liquid collector; the guide tube is connected to the variable connection position of the liquid collector at a variable angle; a number of the flowing gas hole is one or more, and a number of the first flowing liquid hole or the second flowing liquid hole is one or more; a number of the gas channel is one or more, and a number of the liquid channel is one or more; a number of the outer annular structure is one or more, and the outer annular structure is a partial annular structure; a width of an upper end of the outer annular structure is not equal to a width of a lower end of the outer annular structure; and the outer annular structure is provided with an outer annular groove, and a surface of the outer annular groove is provided with the flowing gas hole” along with the other features of claim 4.
With respect to claim 5, the prior art does not teach or suggest “wherein the collection tube body and the collection tube cover are structurally connected in the connection manner; the collection tube body is provided with a first connection structure, and the collection tube cover is provided with a second connection structure corresponding to the first connection structure; the connection manner comprises a thread connection manner, a snap-fit connection manner or a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Matthew Kremer/
Primary Examiner, Art Unit 3791